IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRANDON A. WAYS, §
§
Defendant Below, § N0. 75, 2015
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Sussex County
§ Cr. ID No. 112017449A
Plaintiff Below, §
Appellee. §

Submitted: February 27, 2015
Decided: March 6, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
O R D E R

This 6th day of March 2015, it appears to the Court that:

(1) On February 18, 2015, the Court received the appellant’s notice
of appeal from a Superior Court order, docketed on January 16, 2015,
denying his third motion for postconviction relief. Under Supreme Court
Rule 6(a)(iii), a timely notice of appeal should have been ﬁled on or before
February 16, 2015.

(2) On February 18, 2015, the Senior Court Clerk issued a Supreme
Court Rule 29(b) notice directing the appellant to Show cause why the

appeal should not be dismissed as untimely ﬁled. The appellant ﬁled a

response to the notice to Show cause on February 27, 2015. In his response
to the notice to show cause, the appellant contends that his appeai should be
considered timely because he placed his appeal papers in the Law Library
Mailing System on February ll, 2015 and the papers should have been
received before the appeal time expired. The appellant’s response included
a copy of the Inmate Mailing List Report showing a date of February 11,
2015.

(3) in Delaware, the thirty day appeal period is a jurisdictional
requirement.1 A notice of appeal must be received by the Office of the Clerk
of this Court Within the applicable time period.2 Delaware has not adopted a
“prison mailbox rule” that allows tolling of the appeal period for prisoners.3
Unless the appellant can demonstrate that the failure to ﬁle a timely notice of
appeal is attributable to court-related personnel, his appeal cannot be
considered.4

(4) There is nothing in the record suggesting that the appellant’s

failure to file a timely notice of appeal is attributabie to court personnel.

1 Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2 Smith v. State, 47 A.3d 481, 482 (Del. 2012).
3 Id. at 486—87; Carr, 554 A.2d at 779-80.

4 Bey v. State, 402 A.2d 362, 363 (Del. 1979).

Accordingly, this case does not fall within the exception to the general rule

that mandates the timely ﬁling of a notice of appeal. Thus, the Court
concludes that this appeal must be dismissed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

BY  COURT:
{tea - (

29(1)), that this appeal is DISMISSED.